 

Exhibit 10.1

 

CREDIT CARD RECEIVABLES ADVANCE AGREEMENT

 

This Credit Card Receivables Advance Agreement (the “Agreement”) is made as of
December 21, 2015, between CC FUNDING a division of CREDIT CASH NJ, LLC, a
Delaware limited liability company with an operating office located at 505 Park
Avenue, 6th Floor, New York, NY 10022 (the “Lender”), and PHOTOMEDEX, INC., a
Nevada corporation (“Lead Borrower”), RADIANCY, INC., a Delaware corporation
(“Radiancy”), PHOTOMEDEX TECHNOLOGY, INC., a Delaware corporation (“PMTI”) and
Lumiére, INC., a Nevada corporation (“Lumiére” and together with Radiancy, PMTI
and Lead Borrower, each a “Borrower” and collectively, the “Borrowers”), with an
office located at 40 Ramland Road, Suite 200 Orangeburg, NY 10962 and each with
a corporate office located at 100 Lakeside Drive, Suite 100, Horsham, PA 19044.

 

Preliminary Statements

 

(a)          The Borrowers have requested that the Lender periodically make
Advances (as defined below) to the Borrowers. Each such Advance is to be secured
by a security interest in favor of the Lender in, among other property, the
Collateral, including but not limited to all of the Borrowers’ existing and
future credit card receivables and other rights to payment arising out of the
Borrowers’ acceptance or other use of any credit or charge card (collectively,
“Credit Card Receivables”).

 

(b)          Each Advance is to be evidenced by a separate Advance Schedule (as
defined below), which is to set forth the key economic terms applicable to the
Advance. Each Advance Schedule is to be issued pursuant to and is to be subject
to all terms and conditions set forth in this Agreement; it being understood
that this Agreement is to act as a master agreement for all Advances and Advance
Schedules, if any, outstanding at any time.

 

(c)          The Borrowers have agreed to cause the Processor (as defined below)
to electronically remit the Borrowers’ collected Credit Card Receivables to the
Collection Account (as defined below).

 

(d)          The Lender and the Borrowers now desire to enter into this
Agreement to memorialize their understanding regarding the Advances and the
parties’ respective rights and obligations relating thereto.

 

NOW, THEREFORE, the parties agree as follows:

 

1.           Advances and Advance Schedules.

 

(a)          Advances. The Lender may, in the exercise of its sole and absolute
discretion, periodically advance monies to or for the benefit of the Borrowers.
Each such advance is referred to in herein as an “Advance,” and all such
advances are collectively referred to herein as “Advances.”

 

(b)          Advance Schedules. If the Lender elects to make an Advance to the
Borrowers, the Borrowers agrees to execute and deliver to the Lender an advance
schedule in form and substance acceptable to Lender (each, an “Advance
Schedule”). Each Advance Schedule shall be subject to all terms and conditions
set forth in this Agreement and shall set forth, in addition to any other
matters set forth therein, the following:

 

(i)the “Advance Amount,” which shall be the amount of funds agreed to by the
Lender and the Borrowers in the Advance Schedule which the Lender is to advance
to or for the benefit of the Borrowers under the Advance Schedule;

 

 

 

 

(ii)the “Collection Amount,” which shall be the amount of funds agreed to by the
Lender and the Borrowers in the Advance Schedule which the Borrowers are to
remit or cause to be remitted to the Lender with respect to the Advance
described in the Advance Schedule (Note: the Collection Amount does not include
any Reimbursable Expenses (as defined below) which the Borrowers may owe the
Lender with respect to the related Advance or otherwise);

 

(iii)the “Collection Date,” which shall be the date agreed to by the Lender and
the Borrowers in the Advance Schedule by which the Borrowers are to cause the
Collection Amount described in the Advance Schedule to be remitted in its
entirety to the Lender;

 

(iv)the “Collection Account,” which shall be the deposit account into which the
Processor is to deposit, via electronic funds transfer, the Borrowers’ collected
Credit Card Receivables; and

 

(v)the “Collection Account Bank,” which shall be the bank at which the
Collection Account is maintained.

 

(c)          Discretionary Advances. In no event shall the Lender be obligated
to make an Advance to the Borrowers; it being understood that any election by
the Lender to make an Advance to the Borrowers may be exercised in the Lender’s
sole and absolute discretion. Without limiting the generality of the foregoing,
the Lender’s election to make an Advance on one occasion shall not obligate the
Lender to make an Advance on another occasion. Similarly, the absence of an
Event of Default shall not obligate the Lender to make an Advance.
Notwithstanding the foregoing, and without limiting any of Lender’s rights
hereunder, upon Borrowers’ loan balance being reduced to no more than
twenty-five percent (25%) of the Advance Amount, and upon Borrowers’ request,
Lender may, in Lender’s sole business discretion, “re-load” the Advance Amount
and loan additional monies to Borrowers upon substantially the same terms and
conditions set forth herein. Borrowers understands that any “re-loads” would be
made at the sole business discretion of Lender and be conditioned upon, among
other things, Borrowers’ payment history with Lender and Borrowers’ financial
condition, as determined by Lender.

 

2.           Repayment of Advances.

 

(a)          Processor to Remit Collections to Collection Account. The Borrowers
represent and warrant to the Lender that all of the Borrowers’ Credit Card
Receivables generated by activities based in the United States are or will be
processed by *, a processor acceptable to Lender (together with any subsequent
successors or assigns, the “Processor”). The Borrowers agrees to execute and
deliver to the Lender, and to cause the Processor to execute and deliver to the
Lender, a payment instruction agreement in form and substance reasonably
acceptable to Lender (the “Payment Instruction Agreement”). The Payment
Instruction Agreement is to provide that (i) the Processor is to remit, via
electronic funds transfer, to the Collection Account all of the Borrowers’
Credit Card Receivables collected by the Processor (net of any discounts, fees
and/or similar amounts payable to the Processor by the Borrowers which the
Processor is entitled to deduct from the proceeds of the Credit Card Receivables
pursuant to the terms of the Processor Agreement (as defined below) and net of
any charge-backs, offsets and/or other amounts which the Processor is entitled
to deduct from the proceeds of the Borrowers’ Credit Card Receivables pursuant
to the terms of the Processor Agreement), and (ii) the Processor must continue
transferring such funds until such time as the Lender gives the Processor
written notice that (A) the Lender has received all Collection Amounts for all
Advances then outstanding, and (B) there are no Reimbursable Expenses (each as
defined below) or other fees or charges then outstanding. If requested by the
Borrowers in writing, the Lender agrees to give the foregoing notice to the
Processor if the conditions described in the preceding clauses (A) and (B) have
each been satisfied.

 

* Confidential information has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

 Page 2 of 15 Borrowers' initials: _______

 

 

(b)          Collection Account Bank to Remit Collections to Lender; Lender to
Remit Portion to Borrowers. The Borrowers agree to execute and deliver a control
agreement or similar agreement among the Borrowers, the Lender and the
Collection Account Bank (the “Control Agreement”) whereby, among other things,
the Lender shall be deemed to have “control” of the Collection Account and all
funds at any time deposited therein for purposes of UCC § 9-104(a)(2) or (3), as
the Lender so elects. The Control Agreement also is to provide that the
Collection Account Bank is to periodically remit, via electronic funds transfer,
all funds on deposit in the Collection Account to a bank account designated by
the Lender (the “Lender Account”). Insofar as funds on deposit in the Collection
Account are remitted to the Lender Account, the Lender will retain a fixed
amount each banking day (which amount will be doubled the day after a banking
holiday) to credit to the Collection Amount, in an amount as set forth in each
respective Advance Schedule (the “Fixed Daily Payment”) until the cash payments
applied by the Lender equal the Collection Amount (plus all Reimbursable
Expenses and all other fees and charges due under this Agreement) and remit to
Borrowers, via electronic funds transfer to a bank account designated by the
Borrowers in a writing delivered to the Lender, the balance of all such funds in
the Lender Account; provided, however, that if the Lender, in its reasonable
judgment, deems that it is insecure at any time in the timely payment of the
Collection Amount on the basis of the then current Fixed Daily Payment,
regardless of whether an Event of Default has occurred, Borrowers agree that the
Lender may increase the Fixed Daily Payment from time to time to assure timely
payment of the Collection Amount; provided, further, that in the event Borrowers
should sell a substantial portion of Borrowers’ business or assets pursuant to
an asset purchase sale or similar transaction, *, Borrowers agree to remit a
portion of such sale proceeds directly to Lender in an amount equal to the
lesser of (i) the aggregate balance of the Collection Amount of all outstanding
Advance Schedules and (ii) $1,500,000, to be applied to the balance of the
obligations of Borrower in inverse order of maturity; *.

 

(c)          In the event Borrowers do not maintain sufficient balances in the
Collection Account for Lender to retain the Fixed Daily Payment, Borrowers will
be subject to a five percent (5%) late fee for the amount of any deficiency,
which would be added to the Collection Amount and automatically retained from
the next daily payment.

 

(d)          Borrowers Authorize Lender to Initiate Debit Payments From any
Collection Account. In the event Borrowers do not maintain sufficient balances
in the Collection Account for Lender to retain the Fixed Daily Payment or upon
the occurrence of an Event of Default, Borrowers hereby irrevocably authorize
Lender to automatically initiate automated clearing house (“ACH”) transfers from
any bank deposit account of Borrowers on file with Lender, each of which shall
be deemed to be a Collection Account, in such amounts as is provided in this
Agreement. The ACH debits shall continue, at Lender’s option, until (i) monies
are deposited into the Lender Account in an amount sufficient to retain the
Fixed Daily Payment (plus all past due amounts, Reimbursable Expenses and all
other fees and charges due under this Agreement), (ii) the Event(s) of Default
shall have been cured, or (iii) the cash payments received by the Lender equal
the Collection Amount (plus all Reimbursable Expenses and all other fees and
charges due under this Agreement).

 

* Confidential information has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

 Page 3 of 15 Borrowers' initials: _______

 

 

(e)          Monthly True-Up. Intentionally omitted.

 

(f)           Collection Amount Not Received by Collection Date. If the
Collection Amount specified in an Advance Schedule is not received by the Lender
by the Collection Date specified in the Advance Schedule, or if any other Event
of Default exists, the Borrowers shall immediately pay to the Lender the balance
of the Collection Amount that has not yet been remitted to and received by the
Lender. Notwithstanding the Lender’s right to demand the immediate payment of
all outstanding obligations hereunder on the Collection Date, in the event
Borrowers’ obligation to pay the Collection Amount (plus Reimbursable Expenses
and all other fees and charges due hereunder and under the related Agreements)
is not satisfied on or before the Collection Date, and provided Borrowers are
not otherwise in default of this Agreement, in lieu of increasing the Fixed
Daily Payment, the Lender may, at the Lender’s option, continue to apply the
specified Fixed Daily Payment to the obligations of the Borrowers hereunder. In
consideration of the Lender extending the Collection Date, Borrowers hereby
understands and agrees that Borrowers shall pay to the Lender an extension fee
equal to two percent (2%) of the highest outstanding balance of Borrowers’
obligations to Lender for each 30 day period (or part thereof) after the
Collection Date. The extension fee would automatically be charged to Borrowers’
account on the 1st day after the Collection Date and each 30 days thereafter.
Borrowers further understand and agree that if any event or condition specified
in the first sentence of this Section 2(f) exists, the Lender may, in Lender’s
reasonable business discretion, increase the Fixed Daily Payment to 100% of the
funds received into the Collection Account and, as such, recover from the
Collection Account and/or retain in the Lender Account all amounts due the
Lender under this Agreement and/or any Related Agreements (as defined below).

 

3.           Security Interest.

 

3.1          Grant of Security Interest. As security for the prompt performance,
observance and payment in full of all obligations of Borrowers to Lender
hereunder, each Borrower hereby pledges, assigns, transfers and grants to Lender
a security interest in, and continuing lien upon, and right of setoff against
the following property, whether such property or the Borrowers’ right, title or
interest therein or thereto is now owned or existing or hereafter acquired or
arising: (a) all Accounts, including, without limitation, all Credit Card
Receivables; (b) all other payment rights arising out of the provision of goods
or services by the Borrowers; (c) the Collection Account; (d) all rights to
receive payments from the Processor and all other rights arising out of or
otherwise relating to the Processor Agreement; (e) Chattel Paper, including
Electronic Chattel Paper and tangible Chattel Paper; (f) Commercial Tort Claims;
(g) Documents; (h) Equipment, machinery, furniture, furnishings and fixtures and
all parts, tools, accessories and Accessions; (i) Fixtures; (j) General
Intangibles, including but not limited to patents, trademarks and tradenames and
the goodwill and inherent value associated therewith, tax refunds, customer
lists, insurance claims and goodwill of Borrower; (k) Goods; (l) Instruments;
(m) Inventory, merchandise, materials, whether raw, work in progress or finished
goods, packaging and shipping materials and all other tangible property held for
sale or lease; (n) Investment Property; (o) Payment Intangibles; (p) Proceeds,
including Cash Proceeds and Non-Cash Proceeds, and proceeds of any insurance
policies covering any of the Collateral; (q) Promissory Notes; (r) Records,
including all books, records and other property at any time evidencing or
relating to any of the foregoing, and all electronic means of storing such
Records; (s) to the extent not otherwise included above, all collateral support
and Supporting Obligations relating to any of the foregoing; and (t) to the
extent not otherwise included above, all Proceeds, products, accessions, rents
and profits of or in respect of any of the foregoing (collectively, the
“Collateral”). All capitalized terms in this description that are not otherwise
defined shall have the meanings given to them under the UCC. Each of the
Borrowers also unconditionally and irrevocably assigns to Lender and grants to
Lender a security interest in and to all its present and future right, title and
interest to receive monies under all present and future Processor Agreements (as
hereinafter defined), all other agreements with Processors, agents, independent
sales organizations (ISO’s) and all other persons, all of which shall be deemed
to be part of the Collateral. In addition to the foregoing, the security
interest in the Collateral secures the payment and performance of all existing
and future obligations of any nature whatsoever of the Borrowers to the Lender,
including, without limitation, the Borrowers’ obligation to pay all Collection
Amounts, fees, and Reimbursable Expenses owing at any time under this Agreement
and/or any Related Agreements. The term “Borrowers,” as used in this Section 3,
and for purposes of identifying the debtor(s) granting the security interest in
this Section 3, shall mean the Borrowers in their own capacity and as agent for
each Borrower Affiliate (as defined below).

 

 Page 4 of 15 Borrowers' initials: _______

 

 

3.2.         Authorization to File Financing Statements. Borrowers hereby
authorize Lender to execute and/or file UCC financing statements (including
amendments) in order to perfect the security interests granted to Lender under
this Agreement, the Related Agreements or otherwise.

 

4.           Control of Collection Account. In addition to the matters described
in Section 2(b) above, the Control Agreement is also to provide that the
Lender’s security interest in the Collection Account is to be perfected by
control for purposes of UCC §9-104(a)(2).

 

5.           No Change in Processor.

 

Borrowers covenant and agree that from the date of execution of this Agreement
until all obligations have been fully paid and any commitments of the Lender to
the Borrowers have been terminated, the Borrowers will not, without the Lender’s
prior written consent amend or terminate the Processor Agreement, or enter into
any contractual relationship with any other processor for the maintenance,
servicing or discounting of the Borrowers’ Credit Card Receivables. Borrowers
further agree that in the event Lender does not receive the daily information or
access to information from Processor and/or Processor’s system, as provided for
in this Agreement, Lender in addition to all other rights and remedies it has,
may require in its sole discretion, that Borrowers move to another Processor of
Lender’s choosing.

 

6.           Representations and Warranties. The Borrowers represent and warrant
to the Lender as follows: (a) all of the information provided by the Borrowers
to the Lender pursuant to this Agreement or otherwise is true, correct and
complete in all respects; (b) each Borrower has full power and authority to
enter into this Agreement and any Related Agreements and to perform its
obligations hereunder and thereunder; (c) each of the Borrowers is duly
organized, validly existing and in good standing under the laws of the
respective jurisdiction of its organization; (d) the Borrowers are duly
qualified to do business in each jurisdiction in which they conduct business;
(e) this Agreement is the legal and valid obligation of each of the Borrowers,
enforceable against the Borrowers in accordance with its terms; (f) each of the
Borrowers is solvent, has not made an assignment for the benefit of creditors or
filed in any court, pursuant to any statute of the United States or any state, a
petition for bankruptcy or insolvency, or filed for reorganization or for the
appointment of a receiver or trustee of all or a material portion of its
property, and none of the Borrowers has any reason to believe any involuntary
bankruptcy action or order will be filed with respect to any of the Borrowers;
(g) all amounts due from the Processor are due in United States Dollars; (h) any
taxes or fees relating to any Credit Card Receivables or goods or services sold
by the Borrowers are solely the Borrowers’ responsibility; (i) the historical
Credit Card Receivable data provided by the Borrowers to the Lender does not
represent sales to any subsidiary, equity holder or other affiliate; (j) the
Lender has a perfected security interest in the Collateral subject to no other
security interest, lien or claim; (k) each Borrower has provided to the Lender a
copy of all its processor or similar agreements with the Processor
(collectively, and as amended or otherwise modified from time to time, the
“Processor Agreement”); and (l) neither the Borrowers, any shareholder/owner,
principal or officer of the Borrowers nor any guarantor of the Borrowers’
obligations hereunder has been or currently is on any processor’s Terminated
Borrowers File (“TMF”) or similar file or list, commonly known and referred to
as the MATCH list or BLACKLIST.

 

 Page 5 of 15 Borrowers' initials: _______

 

 

7.           Covenants. Each of the Borrowers agree as follows: (a) to conduct
its business and use all Advances in the ordinary course of its business and
consistent with its past practices; (b) to exclusively use * as the Processor to
process all of its U.S. based charge card, credit card and debit card
transactions which give rise to Credit Card Receivables; (c) not to take any
action to discourage the use of charge cards, credit cards or debit cards or to
permit any event to occur which could have an adverse effect on the use,
acceptance or authorization of charge cards, credit cards or debit cards for the
purchase of the Borrowers’ services and products; (d) not to change its
arrangements with Processor without obtaining the prior written consent of the
Lender; (e) not to permit any event to occur that could cause a diversion of any
of the Borrowers’ U.S. based charge card, credit card or debit card transactions
to another charge, credit or debit card processor or to another charge, credit
or debit card network or association; (f) to hold all proceeds of Collateral
remitted directly to Borrowers or to a bank deposit account that is not
Collection Account or to a deposit account over which Lender does not have
control, in trust for Lender, and Borrowers shall deliver all such proceeds to
Lender in kind, with appropriate endorsements or by federal wire transfer if
received electronically, on the next business day following receipt by
Borrowers; (g) to comply with all of the terms and conditions imposed by the
Processor and/or any applicable charge, credit or debit card network,
association or bank; (h) to provide the Lender with at least 10 days prior
written notice of any event which would cause any of the information provided by
the Borrowers to the Lender in this Agreement or otherwise to be untrue,
incorrect or incomplete in any respect; (i) to provide the Lender with at least
30 days prior written notice of the partial or full closing of any of Borrowers’
locations; (j) not to grant any lien on or security interest in, or sell, assign
transfer, pledge or otherwise dispose of, any Credit Card Receivables or other
Collateral existing or arising on or after the date of this Agreement, without
the prior written consent of Lender, which will not be unreasonably withheld or
delayed; provided, lien subordination agreements, intercreditor agreements or
similar agreements deemed reasonably necessary by Lender as a condition to any
such consent are entered into, in each case, in form and substance acceptable to
Lender; (k) to comply with all laws, rules and regulations applicable to the
Borrowers; (l) to immediately inform Lender if Borrowers, any shareholder/owner,
principal or officer of the Borrowers or any guarantor of the Borrowers’
obligations hereunder has knowledge that any such person is put on or is
associated in any way to any Processor TMF list or MATCH list or similar file or
list; (m) to permit the Lender and persons designated by the Lender, upon
reasonable prior notice and without interference with Borrowers’ business
operations, to inspect and copy all books and records (electronic or otherwise)
of the Borrowers, including, without limitation, all such books and records
relating to the Collateral; (n) not to agree to sell, assign, transfer, pledge
or otherwise dispose of the issued and outstanding shares of common stock or
other evidence of ownership of Borrowers, the result of which would cause a
change of control or management, or sell, assign, transfer, pledge or otherwise
dispose of a substantial portion of Borrowers’ business or assets without the
prior written consent of Lender, which will not be unreasonably withheld or
delayed; and (o) at Lender’s request, make all commercially reasonable efforts
to cooperate with and assist Lender in the collection and liquidation of the
Credit Card Receivables and other Collateral, in the ordinary course of business
and after the occurrence and continuation of an Event of Default. In addition,
the Borrowers covenant and agree that each Credit Card Receivable will (x) be
based upon a bona fide sale and delivery of inventory or rendition of services
made by the Borrowers in the ordinary course of its business, and (y) represent
a payment obligation for goods or services accepted by the Borrowers’ customer
and with respect to which such customer is obligated to pay the full amount and
without dispute, claim, offset, defense, deduction, rejection, recoupment,
counterclaim or otherwise, except for the Borrowers’ customary return policies.

 

* Confidential information has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

 Page 6 of 15 Borrowers' initials: _______

 

 

8.           Loan Proceeds for Ordinary Business Use Only. Any Advance at any
time received by the Borrowers from Lender shall not be used directly or
indirectly other than in the Borrowers’ business; Borrowers shall not, directly
or indirectly, make any loan to, or pay any claim other than for current
remuneration or current reimbursable expense payable to any person controlling,
controlled by or under common control with the Borrowers, and Borrowers shall,
on demand, obtain and deliver to Lender subordinations in form and substance
satisfactory to Lender of all claims of controlling and controlled persons
consistent with the foregoing.

 

9.           Credit Investigation; Inspection Rights. The Borrowers irrevocably
authorize the Lender and its agents: (a) to investigate any references or any
other information provided by the Borrowers or obtained from or about the
Borrowers for purposes of this Agreement or any Related Agreements; (b) to
obtain any information from the Processor regarding the Borrowers, including,
without limitation, any information relating to the Borrowers’ Credit Card
Receivables; (c) if the Lender so elects, following an Event of Default and
while such Event of Default is continuing, to contact and obtain any information
from any account debtors or other persons liable for or involved in the payment,
collection, processing or any other aspect of the Borrowers’ Credit Card
Receivables and/or the collection or payment thereof; provided, Lender may
contact the Processor and the account debtors listed in Section 2(b) above at
anytime in Lender’s reasonable discretion.

 

10.         Borrowers’ Use of Trade Names; Borrower Affiliates. If the
Borrowers’ Credit Card Receivables are payable to the Borrowers under one or
more trade names, fictitious names, assumed names or other designations
(collectively, “Trade Names”), each Borrower authorizes the Processor and, to
the extent applicable, the Collection Account Bank and the Lender to receive and
retain, to the extent provided herein or in any Related Agreements, all Credit
Card Receivables owing to the Borrowers under any Trade Names. Similarly, if any
financial information, historical data or other information provided by the
Borrowers to the Lender relates to any credit card or debit card receivables or
the like owing or otherwise payable to any affiliates of the Borrowers (each, a
“Borrower Affiliate”), (a) each of the Borrowers represents and warrants to the
Lender that each such Borrower Affiliate has authorized the Borrower, as the
Borrower Affiliate’s agent, to take all action described in or contemplated by
this Agreement or any Related Agreements with respect to such Borrowers
Affiliate’s receivables, including, without limitation, the granting of the
security interest in the Borrowers Affiliate’s assets described in Section 3
above, and (b) unless the context clearly requires otherwise, all references in
this Agreement or any Related Agreements to “Borrowers” shall be deemed to refer
to the Borrowers on its own behalf and as agent for all Borrower Affiliates.

 

11.         Events of Default. The occurrence of any of the following actions
shall constitute an “Event of Default” under this Agreement: (a) the Borrowers
fail to pay, perform or observe any obligation of the Borrowers to the Lender,
including, without limitation, the Borrowers fail to pay any Collection Amounts,
fees or Reimbursable Expenses owing to the Lender; (b) if collections into the
Lender Account are insufficient to retain the Fixed Daily Payment on two (2)
days in any thirty (30) day period; (c) if Borrowers do not remit sale proceeds
to Lender upon the consummation of a sale as required in Section 2(b) above; (d)
any representation or warranty made at any time by the Borrowers to the Lender,
or any information regarding the Borrowers supplied at any time by the Borrowers
to the Lender regarding the Borrowers or its business, shall prove to be false
or misleading in any material respect; (e) any bankruptcy or other insolvency
action shall be filed by any Borrower or any receiver shall be appointed; (f)
any bankruptcy or other insolvency action shall be filed against any Borrower
and is not discharged within sixty (60) days; (g) the Borrowers violate any
provision of this Agreement and the Related Agreements and, to the extent
curable, such violation is not cured within ten (10) days after written notice
from Lender; (h) the Borrowers violate the provisions of the Payment Instruction
Agreement or the Processor Agreement, or the Borrowers utilize any person other
than the Processor to process any U.S. based Credit Card Receivables; or (i) any
material adverse change occurs in the economic condition or prospects of any of
the Borrowers, including but not limited to, Borrowers’ default under any
material third party agreements, including real estate leases, equipment leases
or any other financing agreements.

 

 Page 7 of 15 Borrowers' initials: _______

 

 

12.         Remedies. Upon the occurrence of an Event of Default and while such
Event of Default is continuing, the Lender (a) shall be entitled to exercise all
rights and remedies specified in this Agreement and/or any of the Related
Agreements, including, but not limited to, increasing the Fixed Daily Payments
in such amount as Lender deems reasonable as a result of such default and/or
initiating ACH debits to one or more Borrowers bank deposit accounts as provided
in Section 2(d) above, (b) shall be entitled to assess, in addition to all other
rights, remedies and fees, a Default Rate of interest on all outstanding
obligations of the Borrowers at the default rate of 18% per annum (the "Default
Rate") and such default interest shall be payable on demand. The Default Rate
shall be computed on the basis of a 360-day year for the actual number of days
elapsed and shall be computed on the daily outstanding balance of Borrowers’
obligations for each day Borrowers remain in default or until all obligations
are paid in full, whichever is earlier; (c) shall have all rights and remedies
of a secured party upon default under the UCC, including but not limited to, the
right to notify account debtors, and (d) shall be entitled to exercise all other
rights available to it at law or in equity. All rights and remedies of the
Lender shall be cumulative, and no failure or delay in exercising any right or
remedy by the Lender shall preclude the Lender from exercising the same or any
other right or remedy.

 

13.         Reimbursable Expenses. The Borrowers agree to reimburse the Lender
on demand for the following (collectively, “Reimbursable Expenses”): (a) all
reasonable out-of-pocket costs and expenses incurred at any time by the Lender
in connection with any due diligence and/or credit investigation of the
Borrowers; (b) reasonable attorney’s fees and expenses incurred with respect to
the negotiation, preparation, consummation, administration and/or any amendment
of this Agreement and any other agreements between the Borrowers and the Lender,
including, without limitation, any guaranty of all or any portion of the
Borrowers’ obligations to the Lender; (c) any review or verification of the
Borrowers’ Credit Card Receivables, any public records searches and the filing
or other recordation of any Uniform Commercial Code financing statements or
other documents necessary or, in the Lender’s judgment, desirable to perfect or
preserve the security interest and other rights or remedies granted or available
to the Lender under this Agreement; (d) a service charge of $50.00 for each
federal wire transfer initiated by or on behalf of the Lender to or for the
benefit of the Borrowers or at Borrowers’ option, $10.00 for each Automated
Clearing House (“ACH”) transfer initiated by or on behalf of the Lender to or
for the benefit of the Borrowers; (e) a service charge for disbursements made to
third parties in an amount equal to 15% of the amount for each check issued by
the Lender to the Borrowers or to a third party for or on behalf of the
Borrowers’ account; and (f) so long as any Event of Default is in effect, all
costs and expenses incurred by the Lender to enforce any of its rights and
remedies under this Agreement and any Related Agreements, including, without
limitation, attorneys’ fees and expenses and all experts’ and advisors’ fees and
expenses incurred by the Lender in connection therewith. In furtherance thereof,
Borrowers hereby authorizes Lender to retain monies from the Lender Account for
the payment of any and all Reimbursable Expenses.

 

14.         Indemnification. Each Borrower agrees to indemnify, defend and hold
harmless the Lender and its equity holders, officers, managers, employees and
agents from and against any damages, claims, liabilities, costs, expenses and/or
other losses, including, without limitation, attorney’s fees and court costs,
arising out of or otherwise relating in any respect to this Agreement and/or any
Related Agreements, the transactions contemplated hereby and/or the exercise or
enforcement of any rights of the Lender in connection therewith, except insofar
as any such indemnified losses arise out of the gross negligence or willful
misconduct of an indemnified party. This Section shall survive any termination
of this Agreement.

 

 Page 8 of 15 Borrowers' initials: _______

 

  

15.         Power of Attorney. Each Borrower irrevocably designates, makes,
constitutes and appoints the Lender, and all persons designated by the Lender,
as the Borrowers’ true and lawful attorney and agent-in-fact (such power of
attorney and agency being coupled with an interest and therefore irrevocable
until all of the Borrowers’ obligations to the Lender have been satisfied), and
the Lender, and any persons designated by the Lender, may, at any time except as
otherwise provided below, and without notice to or the consent of the Borrowers
and in either the Borrowers’ or the Lender’s name, (a) pay and/or perform any
obligations of the Borrowers under this Agreement or any of the Related
Agreements, (b) receive payments relating to the Collateral in the Borrowers’
name and endorse the Borrowers’ name on any checks, notes, acceptances, drafts,
money orders or any other evidence of payment or proceeds of any Collateral
which come into the possession of the Lender or its agents or under the Lender’s
or its agents’ control, and (c) at any time an Event of Default exists, (i) to
the extent the Collateral consists of accounts receivable, enforce payment of
the accounts by legal proceedings or otherwise and generally exercise all of the
Borrowers’ rights and remedies with respect to the collection of the accounts,
(ii) settle, adjust, compromise, discharge or release any accounts or other
Collateral or any legal proceedings brought to collect any of the accounts or
other Collateral, (iii) sell or otherwise transfer any Collateral upon such
terms, for such amounts and at such time or times as the Lender deems advisable,
(iv) take control, in any manner, of any item of payment or proceeds relating to
any Collateral, (v) prepare, file and sign the Borrowers’ name to a proof of
claim in bankruptcy or similar document against any account debtor, (vi) use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to accounts and any other Collateral and
to which the Borrowers have access solely as required to collect Accounts,
Inventory and other Collateral, and (vii) do all other acts and things
necessary, in the Lender’s determination, to fulfill the Borrowers’ obligations
under this Agreement and the Related Agreements.

 

16.         JOINT AND SEVERAL OBLIGATIONS

 

16.1.      Borrowers is defined collectively to include all Persons constituting
the Borrowers; provided, however, that any references herein to "any Borrower",
"each Borrower" or similar references, shall be construed as a reference to each
individual Person comprising the Borrowers. Each Person comprising Borrowers
shall be jointly and severally liable for all of the obligations of Borrowers
under this Agreement regardless of which of the Borrowers actually receives the
proceeds of the indebtedness governed hereby or the benefit of any other
extensions of credit hereunder or the benefit of any other extension of credit
under the Loan Documents, or the manner in which the Borrowers or the Lender
account therefor in their respective books and records. In addition, each entity
comprising Borrowers hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person
comprising Borrowers as well as all such Persons when taken together. By way of
illustration, but without limiting the generality of the foregoing, the terms of
Section 6.1 of this Agreement are to be applied to each individual Person
comprising the Borrowers (as well as to all such Persons taken as a whole), such
that the occurrence of any of the events described in Section 6.1 of this
Agreement as to any Person comprising the Borrowers shall constitute an Event of
Default even if such event has not occurred as to any other Persons comprising
the Borrowers or as to all such Persons taken as a whole (except as otherwise
expressly provided therein).

 

16.2.      Each Borrower acknowledges that it will enjoy significant benefits
from the business conducted by the other Borrowers because of, inter alia, their
combined ability to bargain with other Persons including without limitation
their ability to receive the credit extensions under this Agreement and the
other Loan Documents on favorable terms granted by this Agreement and other Loan
Documents which would not have been available to an individual Borrower acting
alone. Each Borrower has determined that it is in its best interest to procure
the credit facilities contemplated hereunder, with the credit support of the
other Borrowers as contemplated by this Agreement and the other Loan Documents.

 

 Page 9 of 15 Borrowers' initials: _______

 

 

16.3.      Lender has advised the Borrowers that it is unwilling to enter into
this Agreement and the other Loan Documents and make available the credit
facilities extended hereby to any Borrower unless each Borrower agrees, among
other things, to be jointly and severally liable for the due and proper payment
of the Obligations of each other Borrower under this Agreement and the other
Loan Documents. Each Borrower has determined that it is in its best interest and
in pursuit of its purposes that it so induce the Lender to extend credit
pursuant to this Agreement and the other documents executed in connection
herewith (i) because of the desirability to each Borrower of the credit
facilities hereunder and the interest rates and the modes of borrowing available
hereunder, and (ii) because each Borrower requires access to funds under this
Agreement for the purposes herein set forth. Each Borrower, individually,
expressly understands, agrees and acknowledges, that the credit facilities
contemplated hereunder would not be made available on the terms herein in the
absence of the collective credit of all of the Persons constituting the
Borrowers, the joint and several liability of all such Persons, and the
cross-collateralization of the collateral of all such Persons hereunder and
under the Loan Documents. Accordingly, each Borrower individually acknowledges
that the benefit to each of the Persons comprising the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the
indebtedness actually borrowed by, advanced to, or the amount of credit provided
to, or the amount of collateral provided by, any individual Borrower.

 

16.4.      To the extent that applicable law otherwise would render the full
amount of the joint and several obligations of any Borrower hereunder and under
the other Loan Documents invalid or unenforceable, such Borrower's obligations
hereunder and under the other Loan Documents shall be limited to the maximum
amount which does not result in such invalidity or unenforceability; provided,
however, that each Borrower's obligations hereunder and under the other Loan
Documents shall be presumptively valid and enforceable to their fullest extent
in accordance with the terms hereof or thereof, as if this Section were not a
part of this Agreement.

 

16.5.      To the extent that any Borrower shall make a payment under this
Section of all or any of the Obligations (other than credit facilities made to
that Borrower for which it is primarily liable) (a "Joint Liability Payment")
which, taking into account all other Joint Liability Payments then previously or
concurrently made by any other Borrower, exceeds the amount which such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Joint Liability Payments in the same proportion that such
Borrower's Allocable Amount (as defined below) (as determined immediately prior
to such Joint Liability Payments) bore to the aggregate Allocable Amounts of
each of the Borrowers as determined immediately prior to the making of such
Joint Liability Payments, then, following indefeasible payment in full in cash
of the Obligations and termination of the commitments, such Borrower shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Borrower for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Joint Liability Payments. As of any date of determination, the "Allocable
Amount" of any Borrower shall be equal to the maximum amount of the claim which
could then be recovered from such Borrower under this Section without rendering
such claim voidable or avoidable under Section 548 of Chapter 11 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.

 

 Page 10 of 15 Borrowers' initials: _______

 

 

16.6.      Lender is authorized, without notice or demand and without affecting
the liability of any Borrower hereunder, to, at any time and from time to time,
(i) renew, extend or otherwise increase the time for payment of the Obligations;
(ii) with the written agreement of Lead Borrower, accelerate or otherwise change
the terms relating to the Obligations or otherwise modify, amend or change the
terms of any promissory note or other agreement, document or instrument now or
hereafter executed by any Borrower and delivered to Lender; (iii) accept partial
payments of the Obligations; (iv) take and hold security or collateral for the
payment of the Obligations or for the payment of any guarantees of the
Obligations and exchange, enforce, waive and release any such security or
collateral; (v) apply such security or collateral and direct the order or manner
of sale thereof as Lender, in its sole discretion, may determine; and (vi)
settle, release, compromise, collect or otherwise liquidate the Obligations and
any security or collateral therefor in any manner, without affecting or
impairing the obligations of any Borrower. Except as specifically provided in
this Agreement or any of the other Loan Documents, Lender shall have the
exclusive right to determine the time and manner of application of any payments
or credits, whether received from any Borrower or any other source, and such
determination shall be binding on all Borrowers. All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations as Lender shall determine in its sole discretion without affecting
the validity or enforceability of the Obligations of any other Borrower;
provided, all such payments shall be deemed applied by Lender on the day such
payment is received or, if received after 1pm New York, NY time, the next
business day.

 

16.7.      Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Lender with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Lender; (iii) failure by Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; or (iv) any other circumstance other than
payment in full of the Obligations which might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety.

 

16.8.      Until all Obligations have been paid and satisfied in full, no
payment made by or for the account of a Borrower including, without limitation,
(i) a payment made by such Borrower on behalf of the liabilities of any other
Borrower, or (ii) a payment made by any other person under any guarantee, shall
entitle such Borrower, by subrogation or otherwise, to any payment from any
other Borrower or from or out of any other Borrower's property and such Borrower
shall not exercise any right or remedy against any other Borrower or any
property of any other Borrower by reason of any performance of such Borrower of
its joint and several obligations hereunder.

 

16.9.      Any notice given by Lead Borrower hereunder shall constitute and be
deemed to be notice given by all Borrowers, jointly and severally. Notice given
by Lender to Lead Borrower hereunder or pursuant to any Related Agreement in
accordance with the terms hereof or thereof shall constitute notice to each and
every Borrower. The knowledge of Lead Borrower shall be imputed to all Borrowers
and any consent by Lead Borrower shall constitute the consent of and shall bind
all Borrowers.

 

16.10.    This Section is intended only to define the relative rights of
Borrowers and nothing set forth in this Section is intended to or shall impair
the obligations of Borrowers, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Agreement or any other Loan Documents. Nothing contained in this Section shall
limit the liability of any Borrower to pay the credit facilities made directly
or indirectly to that Borrower and accrued interest, fees and expenses with
respect thereto for which such Borrower shall be primarily liable.

 

16.11.    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing. The rights of any indemnifying
Borrower against the other Borrowers under this Section shall be exercisable
upon the full and indefeasible payment of the Obligations and the termination of
the credit facilities hereunder.

 

16.12.    Each Borrower, as joint and several primary obligor of the Obligations
directly incurred by any other Borrower authorizes Lender, without giving notice
to such Borrower or to any other Borrower or obtaining such Borrower's consent
or any other Borrower's consent and without affecting the liability of such
Borrower for the Obligations directly incurred by another Borrower, from time to
time to exercise any right afforded Lender under the Loan Documents including
without limit the exercise of any remedy afforded Lender under Section 12
hereof:

 

 Page 11 of 15 Borrowers' initials: _______

 

 

16.13.    Each Borrower, as a primary, joint and several obligor with respect to
the Obligations directly incurred by any other Borrower waives each and every
defense which it has waived hereunder as a Borrower in its own right and any
defense available to a surety under applicable law, except the defense of
payment actually received by Lender.

 

16.14.    Each Borrower further agrees that its obligations hereunder shall not
be impaired in any manner whatsoever by any bankruptcy, extensions, moratoria or
other relief granted to any other Borrower pursuant to any statute presently in
force or hereafter enacted.

 

16.15.    Each Borrower authorizes Lender to exercise, in its sole discretion,
any right, remedy or combination thereof which may then be available to Lender,
since it is such Borrower's intent that the Obligations be absolute, independent
and unconditional obligations of such Borrower under all circumstances.
Notwithstanding any foreclosure on any Collateral with respect to any or all of
any property securing the Obligations, whether by the exercise of the power of
sale contained therein, by an action for judicial foreclosure or by an
acceptance of a deed in lieu of foreclosure, each Borrower shall remain bound by
this Agreement until all Obligations incurred by any other Borrower are
satisfied in full.

 

16.16.    This Agreement is a primary and original obligation of each of the
Borrowers and each of the Borrowers shall be liable for all existing and future
Obligations of any other Borrower as fully as if such Obligations were directly
incurred by such Borrower.

 

17.         Miscellaneous Definitions. The following terms have the following
meanings in this Agreement (capitalized terms defined in this Section, or
elsewhere in this Agreement, in the singular are to have a corresponding meaning
when used in the plural, and vice versa):

 

(a)          “Related Agreements” means the Control Agreement, the Payment
Instruction Agreement, all Advance Schedules and all other agreements to which
the Lender and the Borrowers are parties from time to time, as any of the
foregoing may be amended or otherwise modified from time to time.

 

(b)          “UCC” means Article 9 of the Uniform Commercial Code as in effect
in the State of New Jersey from time to time.

 

18.         Miscellaneous.

 

(a)          Entire Agreement; Waiver. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof, and
supersedes any prior agreements or understandings. This Agreement can be changed
only by a writing signed by all parties. The failure or delay of the Lender in
exercising any right hereunder will not constitute a waiver thereof or bar the
Lender from exercising any of its rights at any time.

 

 Page 12 of 15 Borrowers' initials: _______

 

 

(b)          One General Obligation; Cross Collateral. Each Borrower understands
and agrees that all loans and advances by Lender to Borrowers under this
Agreement, all Advance Schedules and the other Related Agreements, constitute
one loan, and all indebtedness and obligations of Borrowers to Lender under this
Agreement and all Advance Schedules, present and future, constitute one general
obligation secured by the Collateral and security held and to be held by Lender
hereunder and by virtue of all other agreements between Borrowers (and all
guarantors) and Lender now and hereafter existing, including the Related
Agreements. If more than one Borrower, each Borrower shall be jointly and
severally liable for payment of all of the obligations hereunder, under the
Related Agreements and under any other agreement between Lender and any
Borrowers. It is distinctly understood and agreed that all of the rights of
Lender contained in this Agreement shall likewise apply insofar as applicable to
any modification of or supplement to this Agreement and to any other agreements,
present and future, between the Lender and Borrowers, including the related
Agreements.

 

(c)          Monthly Accountings. All Advances, Fixed Daily Payments,
Reimbursable Expenses and all other activity related to Borrowers’ account shall
be evidenced solely by entries upon Lender's books and records and Lender shall
render to Borrower a detailed monthly statement of its account, which statement
shall be deemed correct, accepted by, and conclusively binding upon Borrowers as
an account stated absent manifest error, except to the extent that Borrowers
shall deliver to Lender written notice of any specific exceptions thereto within
twenty (20) days after the date such statement is rendered.

 

(d)          Interest Rate “Savings Clause”. Notwithstanding anything to the
contrary in this Agreement, (i) all agreements and communications between the
Borrowers and the Lender are hereby and shall automatically be limited so that,
after taking into account all amounts deemed interest under this Agreement, the
interest contracted for, charged or received by the Lender shall never exceed
the maximum lawful rate or amount, (ii) in calculating whether any interest
exceeds the lawful maximum, all such interest shall be amortized, prorated,
allocated, and spread over the full amount and term of all principal
indebtedness of the Borrowers to the Lender, and (iii) if through any
contingency or event, the Lender receives or is deemed to receive interest in
excess of the lawful maximum, any such excess shall be deemed to have been
applied toward payment of the principal of any and all then outstanding
indebtedness of the Borrowers to the Lender, or if there is no such
indebtedness, shall immediately be returned to the Borrowers.

 

(e)          Governing Law; Consent to Forum. This Agreement shall be governed
by the laws of the State of New Jersey without giving effect to any choice of
law rules thereof. As part of the consideration for new value this day received,
each Borrower consents to the jurisdiction of any state court located within
Bergen County, New Jersey or any federal court located in Bergen County, New
Jersey (collectively, the “Chosen Forum”). Each Borrower waives any objection to
jurisdiction and venue of any action instituted against it as provided herein
and agrees not to assert any defense based on lack of jurisdiction or venue.
Each Borrower further agrees not to assert against the Lender (except by way of
a defense or counterclaim in a proceeding initiated by the Lender) any claim or
other assertion of liability relating to any of this Agreement, any of the
Related Agreements, the Collateral or the Lender’s actions or inactions in
respect of any of the foregoing in any jurisdiction other than the Chosen Forum.
Nothing in this Agreement shall affect the Lender’s right to bring any action or
proceeding relating to this Agreement or the Related Agreements against the
Borrowers or its properties in courts of other jurisdictions.

 

(f)           Waiver of Jury Trial; Limitation on Damages. To the fullest extent
permitted by law, and as separately bargained-for consideration to the Lender,
each Borrower waives any right to trial by jury (which the Lender also waives)
in any action, suit, proceeding or counterclaim of any kind arising out of or
otherwise relating to any of this Agreement, the Related Agreements, the
Collateral or the Lender’s actions or inactions in respect of any of the
foregoing. To the fullest extent permitted by law, and as separately
bargained-for consideration to the Lender, each Borrower also waives any right
it may have at any time to claim or recover in any litigation or other dispute
involving the Lender, whether the underlying claim or dispute sounds in
contract, tort or otherwise, any special, exemplary, punitive or consequential
damages or any damages other than, or in addition to, actual damages. The
Borrowers acknowledge that the Lender is relying upon and would not enter into
the transactions described in this Agreement on the terms and conditions set
forth herein but for the Borrowers’ waivers and agreements under this Section.

 

 Page 13 of 15 Borrowers' initials: _______

 

 

(g)          General Waivers by Borrowers. Except as otherwise expressly
provided for in this Agreement, each Borrower waives: (i) presentment, protest,
demand for payment, notice of dishonor demand and protest and notice of
presentment, default, notice of nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by the
Lender on which the Borrowers may in any way be liable and ratifies and confirms
whatever the Lender may do in this regard; (ii) notice prior to taking
possession or control of the Collateral or any bond or security which might be
required by any court prior to allowing the Lender to exercise any of the
Lender’s remedies, including the issuance of an immediate writ of possession;
(iii) the benefit of all valuation, appraisement and exemption laws; and (iv)
any and all other notices, demands and consents in connection with the delivery,
acceptance, performance, default or enforcement of this Agreement or any of the
Related Agreements and/or any of the Lender’s rights in respect of the
Collateral. Each Borrower also waives any right of setoff or similar right the
Borrower may at any time have against the Lender as a defense to the payment or
performance of the Borrowers’ obligations to the Lender under this Agreement or
any of the Related Agreements. If the Borrowers now or hereafter have any claim
against the Lender giving rise to any such right of setoff or similar right,
each Borrower agrees not to assert such claim as a defense or right of setoff
with respect to the Borrowers’ obligations under this Agreement or any Related
Agreements, and to instead assert any such claim, if the Borrowers so elects to
assert such claim, in a separate proceeding against the Lender and not as a part
of any proceeding or as a defense to any claim initiated by the Lender to
enforce any of the Lender’s rights under this Agreement or any of the Related
Agreements; provided, that the prohibition against asserting such claims in the
same proceeding shall not apply to the extent any such claim is a compulsory
counterclaim.

 

(h)          Disbursing Agent. The Borrowers hereby appoint PHOTOMEDEX, INC., as
Lead Borrower, as the “Disbursing Agent” to the Borrowers as it is in the best
interest and convenience of the Borrowers that all Advances made by Lender
pursuant to this Agreement be made only to the Disbursing Agent rather than to
each of the Borrowers individually. Accordingly, the Disbursing Agent shall be
the sole entity entitled to receive the funds advanced by Lender under this
Agreement and the Disbursing Agent shall make disbursements to the Borrowers as
reasonably requested by each Borrower to conduct its respective business.
Moreover, the Disbursing Agent and each Borrower agree that the Collection
Amount shall be collected from the Collection Account. All of the proceeds
received by Lender will be credited by Lender to the Disbursing Agent’s account
(or such other account as designated by the Disbursing Agent) and the Disbursing
Agent shall have the sole authority to further credit any such collections to
each Borrower, individually. Each Borrower hereby irrevocably waives any claim
it may have against Lender and hereby indemnifies and holds Lender harmless from
and against all damages, losses, claims, demands, liabilities, obligations,
actions and causes of action whatsoever which such Borrower may have against
Lender which may arise as a result of Advances being made by Lender solely to
the Disbursing Agent and/or collections being credited by Lender solely the
Disbursing Agent’s account with Lender.

 

(i)           Successors and Assigns. This Agreement binds and benefits each
party and its successors, heirs and assigns, as applicable; provided, however,
that the Borrowers may not assign this Agreement or any of its rights or
obligations hereunder without obtaining the prior written consent of the Lender.

 

 Page 14 of 15 Borrowers' initials: _______

 

 

(j)           Severability; Section Headings. Wherever possible, each provision
of this Agreement and each Related Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement or any Related Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such Related Agreement, as the
case may be. Section headings herein and in any Related Agreements are for
convenience only and are not controlling.

 

(k)          Counterparts; Fax and Email Signatures. This Agreement and any
Related Agreements may be executed in any number of counterparts (whether
facsimile or by e-mail transmission of an adobe file format document (also known
as a PDF file) or original), each of which shall be deemed an original as to the
party whose signature appears thereon and all of which together shall constitute
one and the same instrument. An executed facsimile or e-mail transmission of an
adobe file format document (also known as a PDF file) of this Agreement or any
Related Agreement shall be deemed a valid and binding agreement between the
parties hereto or thereto.

 

Signature page follows 

 

 Page 15 of 15 Borrowers' initials: _______

 

 

IN WITNESS WHEREOF, the undersigned have entered into this Agreement by their
duly authorized representatives as of the date first written above.

 

  CC FUNDING a division of   CREDIT CASH NJ, LLC         By: /s/ Dean Landis  
Name: Dean Landis   Title: President         PHOTOMEDEX, INC.         By: /s/
Dennis McGrath   Name: Dennis McGrath   Title: President         RADIANCY, INC.
        By: /s/ Dennis McGrath   Name: Dennis McGrath   Title: Chief Financial
Officer         PHOTOMEDEX TECHNOLOGY, INC.         By: /s/ Dennis McGrath  
Name: Dennis McGrath   Title: President         Lumiére, INC.         By: /s/
Dennis McGrath   Name: Dennis McGrath   Title: President

 

Notary page follows

 

[Signature page to credit card receivables advance agreement] 

 

 

 

 

STATE OF )   )ss.: COUNTY OF )

 

On this _____ day of December, 2015 before me personally appeared
___________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she is the President of
PHOTOMEDEX, INC., the corporation herein described and that he/she executed the
same in his/her capacity as an officer of said corporation, and that he/she
signed the instrument by order of the board of directors of said corporation.

 

  _______________________________   NOTARY PUBLIC

 

STATE OF )   )ss.: COUNTY OF )

 

On this _____ day of December, 2015 before me personally appeared
___________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she is the President of
RADIANCY, INC., the corporation herein described and that he/she executed the
same in his/her capacity as an officer of said corporation, and that he/she
signed the instrument by order of the board of directors of said corporation.

 

  _______________________________   NOTARY PUBLIC

 

Notary Page continues next page

 

[Notary page to credit card receivables advance agreement]

 

 

 

 

STATE OF )   )ss.: COUNTY OF )

 

On this _____ day of December, 2015 before me personally appeared
___________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she is the President of
PHOTOMEDEX TECHNOLOGY, INC., the corporation herein described and that he/she
executed the same in his/her capacity as an officer of said corporation, and
that he/she signed the instrument by order of the board of directors of said
corporation.

 

  _______________________________   NOTARY PUBLIC

 

STATE OF )   )ss.: COUNTY OF )

 

On this _____ day of December, 2015 before me personally appeared
___________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she is the President of
Lumiére, INC., the corporation herein described and that he/she executed the
same in his/her capacity as an officer of said corporation, and that he/she
signed the instrument by order of the board of directors of said corporation.

 

  _______________________________   NOTARY PUBLIC

 

[Notary page to credit card receivables advance agreement]

 



 

